DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JP 2018-182725 filed in Japan on 9/27/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/3/2019, 1/21/2020, and 10/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings filed on 9/3/2019 are acceptable.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“image acquisition unit” (first recited in claim 1)
Structural placeholder/nonce term: “unit”
Claimed function: “image acquisition” and “acquires a plurality of projection images corresponding to a plurality of radiation source positions, the plurality of projection images being generated by causing an imaging apparatus to perform […]”
Lack of sufficient structure to perform claimed function: The text of the claim does not state what the image acquisition unit; the claim only states imaging apparatus” appears to be recited only to the extent that it limits the function of the image acquisition unit by describing what the image acquisition unit is acting on (i.e., that the function/purpose of the image acquisition unit is for “causing an imaging apparatus to perform tomosynthesis […]”), not what the image acquisition unit is (i.e., the claim does not recite that the image acquisition unit is or comprises the imaging apparatus; rather, they appear to be distinct elements).
“positional shift amount derivation unit” (first recited in claim 1)
Structural placeholder/nonce term: “unit”
claimed function: “positional shift amount derivation” and “derives a positional shift amount between the plurality of projection images based on body movement of the subject with a reference projection image generated at a radiation source position where an optical axis of the radiation emitted from the radiation source is perpendicular to a detection surface of the detection unit, among the plurality of projection images, as a reference”
Lack of sufficient structure to perform claimed function: The text of the claim does not state what the positional shift amount derivation unit is; the claim only states what the positional shift amount derivation unit does.
“reconstruction unit” (first recited in claim 1),
Structural placeholder/nonce term: “unit”
Claimed function: “reconstruction” and “generates a tomographic image of at least one tomographic plane of the subject by reconstructing the plurality of projection images while correcting the positional shift amount”
lack of sufficient structure to perform claimed function: The text of the claim does not state what the reconstruction unit is; the claim only states what the reconstruction unit does.
“combining unit” (first recited in claim 4),
Structural placeholder/nonce term: “unit”
Claimed function: “combining” and “generates a composite two-dimensional image by combining two or more tomographic images among the plurality of tomographic images or at least one of the plurality of tomographic images and the reference projection image”
Lack of sufficient structure to perform claimed function: The text of the claim does not state what the combining unit is; the claim only states what the combining unit does

The corresponding structure(s) identified from the Specification as responsible for the claimed functions of the aforementioned functional “units” is a computer and/or equivalents thereof (computer 2, ¶ [0038], [0039], [0046]-[0050], [0070]-[0071], and [0086]-[0088] of the pre-grant publication1; Figs. 1, 3, and 13). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“a step of acquiring […]”
Placeholder/nonce term: “step of
Claimed function: “acquiring a plurality of projection images corresponding to a plurality of radiation source positions, the plurality of projection images being generated by causing an imaging apparatus to perform […]”
Sufficient structure/materials/acts to perform the claimed function: “A non-transitory computer-readable storage medium that stores a tomographic image generation program causing a computer to execute: […]”
“a step of deriving […]”
Placeholder/nonce term: “step of”
Claimed function: “deriving a positional shift amount between the plurality of projection images based on body movement of the subject with a reference projection image generated at a radiation source position where an optical axis of the radiation emitted from the radiation source is perpendicular to a detection surface of the detection unit, among the plurality of projection images, as a reference”
Sufficient structure/materials/acts to perform the claimed function: “A non-transitory computer-readable storage medium that stores a tomographic image generation program causing a computer to execute: […]”
“a step of generating […]”
Placeholder/nonce term: “step of”
Claimed function: “generating a tomographic image of at least one tomographic plane of the subject by reconstructing the plurality of projection images while correcting the positional shift amount”
Sufficient structure/materials/acts to perform the claimed function: “A non-transitory computer-readable storage medium that stores a tomographic image generation program causing a computer to execute: […]”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, there is a lack of sufficient antecedent basis for the term “the plurality of tomographic images”. It is unclear whether this is typo meant to refer to the plurality of projection images. If not, it is unclear what other images (plural) the limitation in question could be referring to.
In accordance with compact prosecution (see MPEP 2173.06), the limitation in question is being construed as covering any arbitrary plurality of tomographic images.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Palma et al., US 10,993,689 B2 (hereinafter “Palma”) in view of Fukuda et al., “Improved Tomosynthesis Reconstruction using Super-resolution and Iterative Techniques” FUJIFILM Research and Development No. 61-2016 (hereinafter “Fukuda”, see IDS 1/21/2020).
Regarding claim 1, Palma discloses tomographic image generation apparatus, comprising:
an image acquisition unit that acquires a plurality of projection images corresponding to a plurality of radiation source positions (positions along arc 101, Fig. 1), the plurality of projection images being generated by causing an imaging apparatus (system 200, Fig. 4) to perform tomosynthesis imaging in which a radiation source (x-ray source 100, Fig. 1) is moved relative to a detection unit (x-ray receptor 110) in order to emit radiation to a subject (breast 102, Fig. 1) at the plurality of radiation source positions according to movement of the radiation source (“Referring to FIG. 1, during a tomosynthesis scan a patient's breast 102 is immobilized between a compression paddle 104 and a breast platform 106. An x-ray receptor 110 is disposed within a housing located below the breast platform 106. An x-ray source 100 moves along an arc 101 which may be centered on the top surface of the receptor 110. At predetermined discrete positions source 100 is energized to emit a collimated x-ray beam, for example and without limitation, at every 3° of an arc of +/−24°. The beam irradiates the breast 102, and radiation that has passed through the breast is received by receptor 110. Receptor 110 and associated electronics generate image data in digital form for each pixel of a rectangular grid of pixels at each predetermined discrete angular position of source 100.” col. 3, lines 54-67);
a positional shift amount derivation unit that derives a positional shift amount between the plurality of projection images based on body movement of the subject (“features such as introduced markers, lesions, calcifications, masses and other artifacts in or on the x-rayed object can be used to detect patient motion and calculate an indication of the magnitude (severity) and direction of the motion” col. 4, lines 43-47; “The motion marker(s) 300 provides a visual and proportional representation to the operator of one or more of the amplitude of motion, direction of motion, probability of motion direction, and/or variation over time of the motion. In an exemplary embodiment of the representation of the motion, whether represented in real-time for a processed images obtained during the scan or on a reconstructed image or volume obtained after the scan has been completed, the motion marker 300 can be correlated to the displacement amount in selected units, e.g., in mm, where the displacement is the deviation of the feature 302 from the expected position.” col. 5, lines 48-59; “determining the presence of motion in the projections or images obtained by the system 200” col. 7, lines 32-33;
a reconstruction unit that generates a tomographic image of at least one tomographic plane of the subject by reconstructing the plurality of projection images while correcting the positional shift amount (“Instead of or in addition to the notification/highlighting of the degraded area using the motion marker(s) 300, the images could be corrected in step 976 to make the object of interest impacted by motion correlated in the space, and therefore reconstructed correctly (e.g. without blur). This step can be done using standard rigid or non-rigid registration techniques.” col. 7, lines 15-21; “In tomosynthesis reconstruction the projections images are summed after shifting and transforming one relative to another in a specific way (referred as component images) to produce a reconstruction slice that reinforces the spiculated lesion object located at the height of that slice in a breast and reduces the contrast of other objects located away from the slice by blurring them out.” col. 7, lines 31-38).
Regarding the structure of the aforementioned functional “units”, it is understood from the following citations that the functions discussed above are performed by a computer of some sort: “using a computer with processors, non-transitory memory and a computer program product which receives various inputs, performs various calculations, and provides outputs such as described in this application” (col. 4, lines 47-51); “Accordingly, a system, apparatus, method and computer program have been described for detecting and quantifying motion of an object or a component of the motion of the object by evaluating displacement of a feature within a series of images acquired over a time period. […] The quantified motion may be used to generate a motion score, prompt re-acquisition of images, as an input to an image processing stage of a reconstruction algorithm, and as an input to a CAD processing system.” (col. 8, lines 49-64); further, see claims 1 and 2 of Palma.
Regarding the limitation of “derives a positional shift amount […] with a reference projection image generated at a radiation source position where an optical axis of the radiation emitted from the radiation source is perpendicular to a detection surface of the detection unit, among the plurality of projection images, as a reference” (emphasis added): Palma discloses a projection image generated at a radiation source position where an optical axis of the radiation emitted from the radiation source is perpendicular to a detection surface of the detection unit, among the plurality of projection images (e.g., see Fig. 1 which illustrates multiple positions of the x-ray source 100 along arc 101 including a position in which an optical axis of the radiation emitted from the x-ray source 100 is perpendicular to the detection surface of x-ray receptor 110; see vertical dashed line in Fig. 1); but this perpendicularly acquired image is not disclosed as a reference image per se, let alone that the positional shift amount is derived “with” it. 
Fukuda teaches deriving a positional shift amount with a reference projection image generated at a radiation source position where an optical axis of the radiation emitted from the radiation source is perpendicular to a detection surface of the detection unit, among the plurality of projection images, as a reference (see Fig. 1; the left and right projection images are registered to the center image by shifting them relative to the center image; in this sense, the center image is reference image).
The ordinarily skilled artisan would have recognized that any arbitrary projection image could be reference image to which the other projection images are registered or 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Palma such that the positional shift amount is derived with a reference projection image generated at a radiation source position where an optical axis of the radiation emitted from the radiation source is perpendicular to a detection surface of the detection unit, among the plurality of projection images, as a reference, as taught by Fukuda (or for that matter, any other arbitrary projection image of the plurality of projection images as the reference image); and the ordinarily skilled artisan would have been motivated to make this modification because such projection image would have recognized by the ordinarily skilled artisan as suitable as/for a reference image to which the other projection images are registered to/shifted relative thereto in order to properly align the projection images to reduce blur of structures (e.g., distinct feature 103) located at the height of the slice/tomographic image reconstructed from the projection images.
Regarding claim 3, Palma modified in view of the teachings of Fukuda teaches the invention of claim 1 as discussed above.
Palma further teaches the positional shift amount derivation unit detects at least one corresponding point in the plurality of projection images, projects the corresponding points in the plurality of projection images onto at least one tomographic plane of the subject based on a positional relationship between the detection unit and the radiation source position at the time of imaging for each of the plurality of projection images, and derives the positional shift amount based on a positional relationship between the “It is envisioned that motion detection and quantification may be performed using reconstructed slice images although the above methods of tracking artifacts have described comparison of sequential projection images. In tomosynthesis reconstruction the projections images are summed after shifting and transforming one relative to another in a specific way (referred as component images) to produce a reconstruction slice that reinforces the spiculated lesion object located at the height of that slice in a breast and reduces the contrast of other objects located away from the slice by blurring them out. One technique for performing motion detection and quantification using reconstructed slice images is to compare individual locations in the component images with the reconstructed slice image at the height at which the feature is in focus. The difference between locations in each individual component image versus the location in the reconstruction slice is used as the displacement in the calculations described above. Another example is to utilize a slice where the selected feature is out of focus. In such a case the locations of the selected feature appears as a trajectory cluster (epi-polar curve), so the analysis is performed by finding the location of each member of the cluster individually, and then finding the expected location of that member.” col. 7, lines 28-51).
Regarding claim 4, Palma modified in view of the teachings of Fukuda teaches the invention of claim 1 as discussed above; but does not teach a combining unit that generates a composite two-dimensional image by combining two or more tomographic 2.
Fukuda teaches an iterative process for tomosynthesis in which tomographic slice images are iteratively reconstructed from projection images (see page 2, section 31, Fig. 2). In particular Step 2 reads as: “Generate projected images from the slice images by simulating the process of projecting the object onto the detector”. This projection process reads on “generat[ing] a composite two-dimensional image by combining two or more tomographic images among [a] plurality of tomographic images” as recited in the claim because the simulated projection process combines the tomographic slice images (which have been stacked into a 3D volume) by dimensionally collapsing the volume along the simulated projection direction, thus resulting a simulated 2D projection image of the 3D volume. In other words, the simulated 2D projection image of the 3D volume is a composite of the plurality of tomographic slices aligned along the simulated projection direction. It is understood that image reconstruction is performed by some sort of computer or equivalent thereof.
In this sense, Fukuda can be considered to teach “a combining unit that generates a composite two-dimensional image by combining two or more tomographic images among the plurality of tomographic images […]” as recited in the claim.
Fukuda further teaches that: “Following these steps will sequentially estimate slice images, and reduce the appearance of structures out of the focal plane as a ghost image” (page 2, section 3.1). In other words, the iterative reconstruction process can reduce ghost artifacts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Palma by providing a 
Regarding claim 5, the subject a breast (breast 102 as discussed above).
Regarding claim 6, Palma discloses a tomographic image generation method, comprising:
acquiring a plurality of projection images corresponding to a plurality of radiation source positions (positions along arc 101, Fig. 1), the plurality of projection images being generated by causing an imaging apparatus (system 200, Fig. 4) to perform tomosynthesis imaging in which a radiation source (x-ray source 100, Fig. 1) is moved relative to a detection unit (x-ray receptor 110) in order to emit radiation to a subject at the plurality of radiation source positions according to movement of the radiation source (“Referring to FIG. 1, during a tomosynthesis scan a patient's breast 102 is immobilized between a compression paddle 104 and a breast platform 106. An x-ray receptor 110 is disposed within a housing located below the breast platform 106. An x-ray source 100 moves along an arc 101 which may be centered on the top surface of the receptor 110. At predetermined discrete positions source 100 is energized to emit a collimated x-ray beam, for example and without limitation, at every 3° of an arc of +/−24°. The beam irradiates the breast 102, and radiation that has passed through the breast is received by receptor 110. Receptor 110 and associated electronics generate image data in digital form for each pixel of a rectangular grid of pixels at each predetermined discrete angular position of source 100.” col. 3, lines 54-67);
deriving a positional shift amount between the plurality of projection images based on body movement of the subject (“features such as introduced markers, lesions, calcifications, masses and other artifacts in or on the x-rayed object can be used to detect patient motion and calculate an indication of the magnitude (severity) and direction of the motion” col. 4, lines 43-47; “The motion marker(s) 300 provides a visual and proportional representation to the operator of one or more of the amplitude of motion, direction of motion, probability of motion direction, and/or variation over time of the motion. In an exemplary embodiment of the representation of the motion, whether represented in real-time for a processed images obtained during the scan or on a reconstructed image or volume obtained after the scan has been completed, the motion marker 300 can be correlated to the displacement amount in selected units, e.g., in mm, where the displacement is the deviation of the feature 302 from the expected position.” col. 5, lines 48-59; “determining the presence of motion in the projections or images obtained by the system 200” col. 7, lines 32-33;); and
generating a tomographic image of at least one tomographic plane of the subject by reconstructing the plurality of projection images while correcting the positional shift amount (“Instead of or in addition to the notification/highlighting of the degraded area using the motion marker(s) 300, the images could be corrected in step 976 to make the object of interest impacted by motion correlated in the space, and therefore reconstructed correctly (e.g. without blur). This step can be done using standard rigid or non-rigid registration techniques.” col. 7, lines 15-21; “In tomosynthesis reconstruction the projections images are summed after shifting and transforming one relative to another in a specific way (referred as component images) to produce a reconstruction slice that reinforces the spiculated lesion object located at the height of that slice in a breast and reduces the contrast of other objects located away from the slice by blurring them out.” col. 7, lines 31-38).
Regarding the limitation of “deriving a positional shift amount […] with a reference projection image generated at a radiation source position where an optical axis of the radiation emitted from the radiation source is perpendicular to a detection surface of the detection unit, among the plurality of projection images, as a reference” (emphasis added): Palma discloses a projection image generated at a radiation source position where an optical axis of the radiation emitted from the radiation source is perpendicular to a detection surface of the detection unit, among the plurality of projection images (e.g., see Fig. 1 which illustrates multiple positions of the x-ray source 100 along arc 101 including a position in which an optical axis of the radiation emitted from the x-ray source 100 is perpendicular to the detection surface of x-ray receptor 110; see vertical dashed line in Fig. 1); but this perpendicularly acquired image is not disclosed as a reference image per se, let alone that the positional shift amount is derived “with” it. 
Fukuda teaches deriving a positional shift amount with a reference projection image generated at a radiation source position where an optical axis of the radiation emitted from the radiation source is perpendicular to a detection surface of the detection unit, among the plurality of projection images, as a reference (see Fig. 1; the left and right projection images are registered to the center image by shifting them relative to the center image; in this sense, the center image is reference image).
The ordinarily skilled artisan would have recognized that any arbitrary projection image could be reference image to which the other projection images are registered or shifted as long as the projection images are properly registered/shifted to be aligned with each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Palma such that the positional shift amount is derived with a reference projection image generated at a radiation source position where an optical axis of the radiation emitted from the radiation source is perpendicular to a detection surface of the detection unit, among the plurality of projection images, as a reference, as taught by Fukuda (or for that matter, any other arbitrary projection image of the plurality of projection images as the reference image); and the ordinarily skilled artisan would have been motivated to make this modification because such projection image would have recognized by the ordinarily skilled artisan as suitable as/for a reference image to which the other projection images are registered to/shifted relative thereto in order to properly align the projection images to reduce blur of structures (e.g., distinct feature 103) located at the height of the slice/tomographic image reconstructed from the projection images.
Regarding claim 7, Palma discloses a non-transitory computer-readable storage medium that stores a tomographic image generation program causing a computer to execute (“using a computer with processors, non-transitory memory and a computer program product which receives various inputs, performs various calculations, and provides outputs such as described in this application” col. 4, lines 47-51; “Accordingly, a system, apparatus, method and computer program have been described for detecting and quantifying motion of an object or a component of the motion of the object by evaluating displacement of a feature within a series of images acquired over a time period. […] The quantified motion may be used to generate a motion score, prompt re-acquisition of images, as an input to an image processing stage of a reconstruction algorithm, and as an input to a CAD processing system.” col. 8, lines 49-64):
a step of acquiring a plurality of projection images corresponding to a plurality of radiation source positions (positions along arc 101, Fig. 1), the plurality of projection images being generated by causing an imaging apparatus (system 200, Fig. 4) to perform tomosynthesis imaging in which a radiation source (x-ray source 100, Fig. 1) is moved relative to a detection unit (x-ray receptor 110) in order to emit radiation to a subject (breast 102, Fig. 1) at the plurality of radiation source positions according to movement of the radiation source (“Referring to FIG. 1, during a tomosynthesis scan a patient's breast 102 is immobilized between a compression paddle 104 and a breast platform 106. An x-ray receptor 110 is disposed within a housing located below the breast platform 106. An x-ray source 100 moves along an arc 101 which may be centered on the top surface of the receptor 110. At predetermined discrete positions source 100 is energized to emit a collimated x-ray beam, for example and without limitation, at every 3° of an arc of +/−24°. The beam irradiates the breast 102, and radiation that has passed through the breast is received by receptor 110. Receptor 110 and associated electronics generate image data in digital form for each pixel of a rectangular grid of pixels at each predetermined discrete angular position of source 100.” col. 3, lines 54-67);
a step of deriving a positional shift amount between the plurality of projection images based on body movement of the subject (“features such as introduced markers, lesions, calcifications, masses and other artifacts in or on the x-rayed object can be used to detect patient motion and calculate an indication of the magnitude (severity) and direction of the motion” col. 4, lines 43-47; “The motion marker(s) 300 provides a visual and proportional representation to the operator of one or more of the amplitude of motion, direction of motion, probability of motion direction, and/or variation over time of the motion. In an exemplary embodiment of the representation of the motion, whether represented in real-time for a processed images obtained during the scan or on a reconstructed image or volume obtained after the scan has been completed, the motion marker 300 can be correlated to the displacement amount in selected units, e.g., in mm, where the displacement is the deviation of the feature 302 from the expected position.” col. 5, lines 48-59; “determining the presence of motion in the projections or images obtained by the system 200” col. 7, lines 32-33;); and
a step of generating a tomographic image of at least one tomographic plane of the subject by reconstructing the plurality of projection images while correcting the positional shift amount (“Instead of or in addition to the notification/highlighting of the degraded area using the motion marker(s) 300, the images could be corrected in step 976 to make the object of interest impacted by motion correlated in the space, and therefore reconstructed correctly (e.g. without blur). This step can be done using standard rigid or non-rigid registration techniques.” col. 7, lines 15-21; “In tomosynthesis reconstruction the projections images are summed after shifting and transforming one relative to another in a specific way (referred as component images) to produce a reconstruction slice that reinforces the spiculated lesion object located at the height of that slice in a breast and reduces the contrast of other objects located away from the slice by blurring them out.” col. 7, lines 31-38).
Regarding the limitation of “derives a positional shift amount […] with a reference projection image generated at a radiation source position where an optical axis of the radiation emitted from the radiation source is perpendicular to a detection surface of the detection unit, among the plurality of projection images, as a reference” (emphasis added): Palma discloses a projection image generated at a radiation source position where an optical axis of the radiation emitted from the radiation source is perpendicular to a detection surface of the detection unit, among the plurality of projection images (e.g., see Fig. 1 which illustrates multiple positions of the x-ray source 100 along arc 101 including a position in which an optical axis of the radiation emitted from the x-ray source 100 is perpendicular to the detection surface of x-ray receptor 110; see vertical dashed line in Fig. 1); but this perpendicularly acquired image is not disclosed as a reference image per se, let alone that the positional shift amount is derived “with” it. 
Fukuda teaches deriving a positional shift amount with a reference projection image generated at a radiation source position where an optical axis of the radiation emitted from the radiation source is perpendicular to a detection surface of the detection unit, among the plurality of projection images, as a reference (see Fig. 1; the left and right projection images are registered to the center image by shifting them relative to the center image; in this sense, the center image is reference image).
The ordinarily skilled artisan would have recognized that any arbitrary projection image could be reference image to which the other projection images are registered or shifted as long as the projection images are properly registered/shifted to be aligned with each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Palma such that the positional shift amount is derived with a reference projection image generated at a radiation source position where an optical axis of the radiation emitted from the radiation source is perpendicular to a detection surface of the detection unit, among the plurality of projection images, as a reference, as taught by Fukuda (or for that matter, any other arbitrary projection image of the plurality of projection images as the reference image); and the ordinarily skilled artisan would have been motivated to make this modification because such projection image would have recognized by the ordinarily skilled artisan as suitable as/for a reference image to which the other projection images are registered to/shifted relative thereto in order to properly align the projection images to reduce blur of structures (e.g., distinct feature 103) located at the height of the slice/tomographic image reconstructed from the projection images.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2: Within the context of claim 1, the prior art of record does not teach or reasonably suggest to the ordinarily skilled artisan that “the reconstruction unit reconstructs the plurality of projection images to generate a plurality of temporary tomographic images, and the positional shift amount derivation unit detects a plurality of different feature points in the plurality of temporary tomographic images, derives a temporary positional shift amount between the plurality of projection images with the reference projection image as a reference for the plurality of different feature points, interpolates temporary positional shift amounts derived for the plurality of different feature points, and derives a positional shift amount of each pixel position in each of the plurality of projection images with respect to each of coordinate positions of the plurality of temporary tomographic images” as recited in claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0178926 A1
US 2020/0196971 A1
US 2020/0222023 A1
US 2019/0059841 A1
US 2021/0204899 A1
US 2017/0281110 A1
US 2015/0243025 A1
US 2012/0033868 A1
US 2010/0171822 A1
US 2010/0119116 A1
US 2009/0262887 A1
US 2008/0123812 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2020/0100752 A1
        2 It is noted that the limitation in question appears to take the form of “combining [A] or [B]” where A is “two or more tomographic images among the plurality of tomographic images” and B is “at least one of the plurality of tomographic images and the reference projection image”. Therefore, combining B is not necessarily required to meet the claim as along as A is combined. Similarly, combining A is not necessarily required to meet the claim as along as B is combined.